     Case 4:19-cv-00112-JHM Document 11 Filed 05/11/20 Page 1 of 4 PageID #: 44




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION


CHARLES WEEDMAN, JR.                                                                  PLAINTIFF

v.                                                        CIVIL ACTION NO. 4:19-CV-112-JHM

TWIN LAKES REG’L MED. CTR. et al.                                                 DEFENDANTS


                                     MEMORANDUM OPINION

         This matter is before the Court on initial review of Plaintiff Charles Weedman, Jr.’s pro

se, in forma pauperis complaint pursuant to 28 U.S.C. § 1915(e)(2). For the reasons that follow,

the Court will dismiss the action.

                                                   I.

         Plaintiff filed his complaint on a Court-approved civil complaint form against Twin

Lakes Regional Medical Center and Dr. Carla Rivera, an emergency room physician. In the

section of the form asking for specific federal laws at issue, Plaintiff writes, “HIPPA Law Twin

Lakes Regional Medical Center gave Charles Weedman records without consent.”

         As his statement of claims, Plaintiff alleges:

         On 8/12/19 Charles Weedman, Jr. was committed to the Twin Lakes Medical
         Center Emergency Room to seek Medical Attention which he needed physical and
         mental help. Mr. Weedman was also experiencing head injury from concussion
         from hitting his head constantly against window ceil edge and Door facing passing
         and blacking out. . . . Mr. Weedman had been trying to kill himself which they was
         informed and had been for over a week constantly. They was also informed that
         Mr. Weedman was asking for mental help. He did not want to die. Mr. Weedman
         and his wife . . . thought the whole time that the Medical Staff was getting
         Mr. Weedman ready to go to the Medical Center in Bowling Green, KY on the 6th
         Floor. Instead they had officers come in an take Mr. Weedman straight to jail after
         officers physially hurt Mr. Weedman and The Emergency Room Doctor saw
         Mr. Weedman getting hurt and did nothing. They also let officers take
         Mr. Weedman out of the Emergency Room in his boxers and his penis hanging out
         and never did anything. Also breaking HIPPA Law.
  Case 4:19-cv-00112-JHM Document 11 Filed 05/11/20 Page 2 of 4 PageID #: 45




        As relief, Plaintiff asks that “the Emergency Dr losses job and hospital pays

compensation and for breaking my privacy. $50,000.00”

                                                   II.

        Because Plaintiff is proceeding in forma pauperis, the Court must review the complaint

under 28 U.S.C. § 1915(e). McGore v. Wrigglesworth, 114 F.3d 601, 608-09 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). On review, a district court

must dismiss a case at any time if it determines that the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

        A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). The trial court may, therefore, dismiss a claim as

frivolous where it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Id. at 327.

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)).


                                                    2
  Case 4:19-cv-00112-JHM Document 11 Filed 05/11/20 Page 3 of 4 PageID #: 46




       Although courts are to hold pro se pleadings “to less stringent standards than formal

pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519 (1972), this duty to be less

stringent “does not require us to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16,

19 (1st Cir. 1979), or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518

F.2d 1167, 1169 (6th Cir. 1975). To command otherwise would require courts “to explore

exhaustively all potential claims of a pro se plaintiff, [and] would also transform the district

court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985).

                                                 III.

       Plaintiff alleges a violation of the Health Insurance Portability and Accountability Act of

1996 (HIPAA), 42 U.S.C. §§ 1320a et seq, because his records were shared without his consent.

The Sixth Circuit has stated that “although we have not held explicitly that there is no private

right of action under HIPAA, express or implied, other circuits have so held.” Thomas v. Univ.

of Tenn. Health Sci. Ctr. at Memphis, No. 17-5708, 2017 WL 9672523, at *2 (6th Cir. Dec. 6,

2017) (citations omitted). In Thomas, the Sixth Circuit upheld a dismissal for failure to state a

claim and determined that “[i]f [the plaintiff] believes that her HIPAA rights were violated, the

proper avenue for redress is to file a complaint with the [Department of Health and Human

Services].” Id. (citing 45 C.F.R. § 160.306). In light of this jurisprudence, the Court will

dismiss the HIPAA claim.

       To the extent Plaintiff may also be alleging that the Defendant emergency room

physician failed to properly treat him and did nothing when “officers physically hurt” him, he


                                                  3
  Case 4:19-cv-00112-JHM Document 11 Filed 05/11/20 Page 4 of 4 PageID #: 47




fails to assert a federal cause of action under which such claims can be raised. To the extent he

may be asserting state-law claims against that Defendant, the Court declines to exercise

supplemental jurisdiction over those claims under 28 U.S.C. § 1367(c)(3), because the Court has

dismissed all claims over which it has original jurisdiction. Further, there is no diversity

jurisdiction under 28 U.S.C. § 1332 because Plaintiff fails to indicate that he and each

Defendants are citizens of different States. Medlen v. Estate of Meyers, 273 F. App’x 464, 469

(6th Cir. 2008) (“‘[D]iversity jurisdiction does not exist unless each defendant is a citizen of a

different State from each plaintiff.’”) (quoting Owen Equip. & Erection Co. v. Kroger, 437 U.S.

365, 373 (1978)) (emphasis in Owen).

         For these reasons, the Court will dismiss the action by separate Order.

Date:   May 8, 2020




cc:     Plaintiff, pro se
        Defendants
4414.005




                                                  4
